Citation Nr: 1401068	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for bilateral carpal tunnel syndrome.

3. Entitlement to service connection for urethritis.

4. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  Jurisdiction was transferred to the RO in Houston, Texas.

The Veteran testified in July 2013 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he has been incarcerated periodically over the last 20 years in the Texas Department of Criminal Justice system.  His incarceration has spanned at least seven units - Michael; T.L. Roach; Eastham; Robertson; Sanchez; Neal; and Clements.  Some of his medical records from his periods of incarceration are not included in the claims file, and the AMC must attempt to obtain them on remand.

The Veteran also testified that he has been treated at the Houston VA Medical Center (VAMC) since his 2012 release from prison.  These VA medical records, together with those referenced in his October 2009 VA examination at the Amarillo VAMC, must be obtained on remand.

As there is a record of a sprained ankle in June 1982, the Veteran will be afforded a VA examination for his right knee.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all medical records from the Veteran's employment with the Ralph Wilson Plastics Company;

(b) all VA treatment records from the Houston VAMC, the Amarillo VAMC, and the CAPRI records cited by the October 2009 VA examiner; and

(c) all outstanding treatment records from the Texas Department of Criminal Justice system.  These records include the following five units - T.L. Roach; Eastham; Robertson; Sanchez; and Clements.

2. Schedule the Veteran for a VA knee examination with an appropriate clinician. The purpose of the examination is to determine whether any current right knee disorder is related to service.  The examiner is advised that the Veteran is presumed sound upon entry into service, notwithstanding his knee surgery prior to service.

The following considerations will govern the examination:

(a) The claims file and a copy of this Remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this Remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations.  All indicated tests and studies must be performed. 

(c) The examiner must provide a fully reasoned medical opinion as to whether the Veteran's current right knee disorder had its onset during service or is related to any incident of his military service.

3.  Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Readjudicate the claim.  If the claims remains denied, in whole or in part, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


